Citation Nr: 1139490	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for polycythemia vera, claimed as due to inservice herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1967 to September 1970.  He served in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A September 2002 rating decision granted service connection for diabetes mellitus, type II, as due to inservice herbicide exposure.  An April 2004 rating decision granted service connection for diabetic nephropathy with hypertension.  A September 2004 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities.  A March 2006 rating decision granted service connection for peripheral neuropathy of each upper and each lower extremity, as due to diabetes mellitus.  

The Veteran testified at an April 2010 videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and his exposure to herbicides is presumed.  

3.  The Veteran now has polycythemia which is shown to be due to inservice herbicide exposure.  



CONCLUSION OF LAW

Polycythemia is shown to be due to inservice herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran's STRs are negative for polycythemia vera.  

Private clinical records show that in July 2008 it was reported that the Veteran's diabetic nephropathy was a direct consequence of his diabetes which was a result of herbicide exposure.  The Veteran had chronic renal failure.  He also had "polycythemia rubra vera - this more likely than not is secondary to his prior Agent Orange exposure."  

At the April 2010 videoconference the Veteran testified that it had been determined that he had polycythemia vera which was manifested by a high blood cell count and which could cause him to have blood clots.  He had been treated at the Cancer Centers of America in South Carolina at his own expense.  Page3 of the transcript thereof.  A physician that had treated him had told him that the polycythemia vera could have been caused by Agent Orange.  Pages 3 and 4.  The Veteran had read in an article that VA now recognized polycythemia as being due to Agent Orange.  He was now taking medication, at his own expense, that was given for those with leukemia who might develop blood clots.  Page 4.  The Veteran had asked the physician that had treated him and had told him that the polycythemia vera could have been caused by Agent Orange for a specific statement supporting his VA claim but the physician declined because it might hurt the company he worked for and might affect his license to practice medicine, particularly if he went up against VA.  However, prior to the Veteran's having asked the physician for a supporting statement the physician had stated to the Veteran that Agent Orange could have caused the polycythemia vera.  Page 5.  The Veteran stated that he also had diabetes, to the inservice herbicide exposure, and diabetic neuropathy but he did not know if these had caused his polycythemia vera.  Rather, the physician with whom the Veteran had spoken had indicated that the polycythemia vera could be due to toxins.  However, the Veteran believed that "you know, it all worked together."  Page 6.  

In February 2011 an opinion was requested from an IME.  In the request it was noted that the issue was entitlement to service connection for polycythemia vera, claimed as a result of herbicide exposure.  The IME was informed that the Veteran had had "in-country" service in the Republic of Vietnam and was presumed to have exposed to herbicides, including Agent Orange.  The postservice private medical records demonstrated that the Veteran was diagnosed with polycythemia vera in March 2008.  Also, a July 2008 treatment noted from Dr. M. indicated that the Veteran's polycythemia vera was "more likely than not secondary tot eh Veteran's prior Agent Orange exposure," although Dr. M. did not provide a rationale for that opinion.  Further, the Veteran was service-connected for diabetes mellitus, which he had had since at least October 2000, based on his presumed inservice herbicide exposure.   

The opinion obtained from the IME stated that:

A) On the likelihood that [the Veteran] has polycythemia vera (PCV) that may be causally related to presumed in-service exposure to Agent Orange herbicides, my opinion is that:
1.  PCV in [the Veteran] is a very likely diagnosis, but records available to me do not establish this definitively.  Absence of date to meet diagnostic criteria is discussed below.
2.  Causality between Agent Orange & PCV cannot be characterized as "highly likely" or "highly unlikely."  Intermediate between these, you allow a characterization of "likely as not - given the weight of medical evidence both for and against a conclusion is so evenly divided that [it] is as medically sound to find in favor of causation as it is to find against causation."  As detailed below, I would characterize causality to be as likely as not.  

The IME recited his review of the evidence within the claim files and related what he considered to be the pertinent evidence in this case.  This included:

an incidental comment in a note of 7/14/2008 in which the patient's nephrologist stated under his impression "7. Polycythemia rubra vera - this more likely than not is secondary to his prior Agent Orange exposure ..." 

The IME related the Veteran's pertinent past medical history, social history, medications, and a detailed chart review.  The IME then discussed medical and scientific principles and stated that:

Diagnostic confidence in [the Veteran's] case may be questions.  PCV does not have a consensus regarding optimal diagnostic criteria.... [and] Records for [the Veteran] available to me do not meet criteria for a formal PCV diagnosis.  

However, the IME further stated that: 

Diagnostic certainty could be strengthened by excluding secondary causes of polycythemia (e.g, renal artery stenosis or an Epo-secreting tumor) with consideration for specialized Hb tests of imaging.  But his chronic renal disease most commonly causes anemia, and his high Hb levels makes PCV a reasonable diagnosis.  

The IME recited the historical development of the law regarding the legal association of diseases with inservice exposure to herbicides, even noting that VA had determined that certain cancers were associated with inservice herbicide exposure but observed that:

The list for conditions associated with Agent Orange does not include PCV.  

However, the IME then stated that:

Radiation, in contrast to Agent Orange, is causal for PCV.  Radiation is known to mutate DNA as a main mechanism for carcinogenicity/leukemogenicity, while dioxins are not generally considered direct carcinogens but may act as tumor promoters.  

The IME then observed that:

Radiation exposure was addressed by Congress ... providing benefits for PCV cases related to radiation.  

Continuing, the IME stated that:

Agent Orange has been assessed for potential causal relation to hematologic conditions other than those listed above [the various cancers determined to be related to inservice herbicide exposure].  I note that the hematologic malignancies currently linked to dioxins are of lymphoid origin (lymphomas, CLL, myeloma) - at present there is insufficient evidence to establish dioxins as causal for myeloid diseases such as acute myeloid leukemia [AML] [sic] or myeloproliferative neoplasms including PCV.  

In conclusion the IME stated that: 

My review of current medical literature in PubMed fails to show any new information to challenge the conclusion for other leukemias in the NAS Update 2002 that found "inadequate/insufficient evidence to determine whether an association exists.  


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Certain chronic diseases, including cancer, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

It is undisputed that the Veteran had actual military service in the Republic of Vietnam.  This is consistent with the RO's concession in past rating decision which granted service connection for diabetes, that he was in Vietnam.  Likewise, it is undisputed that polycythemia vera is a disease which is not listed as being, under the law, presumptively due to inservice exposure, and that it first manifested many years after the Veteran's military service and his inservice herbicide exposure.  

However, the question remains whether the Veteran now has polycythemia vera and, if so, whether it is otherwise shown to be due to his inservice herbicide exposure.  

The Veteran's private clinical records show that he has been diagnosed as having polycythemia vera.  The IME opinion report indicated that the criteria for a formal diagnosis of polycythemia vera had not been met.  Nevertheless, the IME further concluded that while the evidence did not "definitively" establish a diagnosis of polycythemia, that nonetheless polycythemia was a "very likely diagnosis."  Significantly, the phrase "very likely diagnosis" was in boldface type within the IME's report.  

In this regard, "... an accurate determination of etiology is not a condition precedent to granting service connection; nor is 'definite etiology' or 'obvious etiology'.  See 38 U.S.C. § 5107(b)."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Consequently, the Board finds that, as have the Veteran's private treating physicians and the IME, that the Veteran has polycythemia vera.

The next question is whether, outside of the legal presumptions applicable in cases in which a veteran is exposed to herbicides during active service, the evidence shows that the Veteran's polycythemia vera is due to his inservice herbicide exposure.  

Other than the IME opinion in this case, the only other medical opinion is from the Veteran's private physician who stated that it is more likely than not that the polycythemia vera is due to the Veteran's inservice herbicide exposure.  

However, the IME opinion in this case presents some questions inasmuch as it is not a model of clarity.  Within the first paragraph of the IME opinion report addressing causality (and not the introductory paragraph) the IME stated that the matter of causality in this case while not "highly likely" or highly unlikely" was characterized as "causality to be as likely as not."  Again, the phrase "causality to be as likely as not" was in boldface type within the IME's report.  

What is puzzling is that following this first paragraph, the IME addressed the specifics of the Veteran's medical history and treatment.  The IME next discussed medical principles and noted that while dioxins are not generally considered direct carcinogens, and might act as tumor promoters, radiation was causal for polycythemia vera.  

Next, the IME discussed the history of the law concerning VA benefits awarded based on herbicide exposure, noting literature which had not associated herbicide exposure to polycythemia vera and concluded that his review of medical literature on this matters had found no new information to challenge this.  

This last comment seems to be in conflict with the earlier statement that "causality [was] as likely as not."  However, when the IME opinion is interpreted most favorably to the Veteran, as required by law, it must be concluded that this last comment was only a reference to the state of the medical literature in relation to the presumptions of service connection with respect to disabilities due to herbicides.  It is not as specific nor as direct as the conclusion stated earlier by the IME that it was as likely as not that the Veteran's current polycythemia vera is due to inservice herbicide exposure.  The Board's conclusion in this regard is bolstered by the fact that the IME's opinion as to the question of causality was in boldface type, whereas the comment regarding the state of medical literature was not in boldface type.  

Thus, because the evidence is at least in equipoise, reasonable doubt must be resolved in favor of the Veteran and, accordingly, service connection for polycythemia vera is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Lastly, the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002), and implementing regulations being codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), set for the certain criteria for notifying a VA claimant of what is needed to substantiate a claim and imposes on VA a duty to assist a claimant in obtaining information and evidence needed to substantiate a claim.  In light of the favorable outcome, even if there is a failure to ensure VCAA compliance as to the duty to notify and the duty to assist there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for polycythemia vera, to include as due to herbicide exposure, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


